                                                                                    Rico v. State Farm
     Case 2:19-cv-00635-JCM-BNW Document 26
                                         25 Filed 05/06/20
                                                  05/04/20
                                                      Case No. Page     1 of 2
                                                               2:19-cv-00635-JCM-BNW




 1   JAMES E. HARPER
     Nevada Bar No. 9822
 2   SABRINA G. WIBICKI
     Nevada Bar No. 10669
 3   HARPER I SELIM
     1707 Village Center Circle, Suite 140
 4   Las Vegas, Nevada 89134
     Phone: (702) 948-9240
 5   Fax: (702) 778-6600
     Email: eservice@harperselim.com
 6   Attorneys for Defendant

 7                                  UNITED STATES DISTRICT COURT

 8                                           DISTRICT OF NEVADA
 9    HUGO RICO,                                        CASE NO.: 2: l 9-cv-00635-JCM-BNW

                     Plaintiff,
                                                        STIPULATION AND ORDER
      vs.                                               FOR DISMISSAL WITH
                                                        PREJUDICE
      STATE FARM MUTUAL AUTOMOBILE
      INSURANCE COMPANY; DOES I through
      V, inclusive; and ROE COROPRATIONS I              ECF No. 21
      through V, inclusive,

                     Defendants.


            IT IS HEREBY STIPULATED between Plaintiff, HUGO RICO, by and through his counsel

     ofrecord, BOYACK ORME & ANTHONY, and Defendant, STATE FARM MUTUAL

18   AUTOMOBILE INSURANCE COMPANY, by and through its counsel ofrecord, HARPER I

19   SELIM, that the above-entitled case be dismissed with prejudice, each party to bear their own

20   attorney fees and costs.

21    DATED this /') day of       _b(2..-, '-   2020.   DATED this 3�ay of �{___.,                 2020.

22    BOYACK ORME & ANTHONY                             HARPER I SELIM

23

                                                        @)��
                                   --------­
       �---
24    -K
                                                                                            ✓
25    Nevada Bar No. 5229                               Nevada Bar No. 9822
      7432 W. Sahara Avenue, Suite 101                  SABRINA G. WIBICKI
26    Las Vegas, Nevada 89117                           Nevada Bar No. 10669
      Attorneys/or Plaintiff                            1707 Village Center Circle, Suite 140
27                                                      Las Vegas, Nevada 89134
                                                        Attorney for Defendant
                                                                                         Rico v. State Farm
.,   '
              Case 2:19-cv-00635-JCM-BNW Document 26
                                                  25 Filed 05/06/20
                                                           05/04/20
                                                               Case No. Page     2 of 2
                                                                        2:19-cv-00635-JCM-BNW




          1                                              ORDER

          2          Based on the parties’ stipulation (ECF No. 21) and good cause appearing, IT IS HEREBY

          3          ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own

          4          fees and costs. All hearings, conferences, and deadlines are VACATED. The Clerk of

          5          Court is directed to CLOSE THIS CASE.

          6           DATED May 6, 2020.

          7
                                                        UNITED STATES DISTRICT COURT JUDGE
          8
          9




         18
         19
         20
         21
         22
         23
         24
         25
         26
         27

                                                           2
